DETAILED ACTION
	Claims 1, 3-9, 11-14, 16-23 are currently pending. Claims 2, 10, and 15 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 14-17 of the reply filed 05/16/2022, with respect to the rejections of claims 1, 3-9, 11-14, 16-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 3-9, 11-14, 16-23 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-9, 11-14, 16-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Zamora Esquivel (US 2019/0220043 A1) teaches a robot (In paragraph [0021], Zamora Esquivel discloses an autonomous robot 102) to determine a position in a local area (In paragraphs [0035] and [0036], Zamora Esquivel discloses that the robot 102 may analyze an image captured by image sensor 114 using a neural network model associated with the map region 114 in which the robot 102 is located to determine the robot’s position and orientation relative to the center of the map region), comprising:
a camera (In paragraph [0024], Zamora Esquivel discloses am image sensor 114 (e.g., a camera) on the robot 102) configured to photograph a space in which the robot is to be provided (In paragraph [0024], Zamora Esquivel discloses that the image sensor 114 is configured to capture images of the premises of the environment 100; see also paragraph [0021], where Zamora Esquivel discloses that the environment 100 is one in which the autonomous robot 102 may navigate);
a controller (In paragraph [0068], Zamora Esquivel discloses that the robot 102 can be implemented by, for example, one or more programmable controller(s)) configured to:
receive an image photographed by the camera (In paragraphs [0035] and [0036], Zamora Esquivel discloses that the robot 102 may analyze an image captured by image sensor 114 using a neural network model associated with the map region 114 in which the robot 102 is located to determine the robot’s position and orientation relative to the center of the map region; the controller must receive the image from the camera in order for the image to be analyzed as disclosed),
identify, by a local area classifier, at least one local area, from among a plurality of local areas of the space, corresponding to location of the robot (In paragraphs [0035] and [0036], Zamora Esquivel discloses that the robot 102 may analyze an image captured by image sensor 114 using a neural network model associated with the map region 114 in which the robot 102 is located to determine the robot’s position and orientation relative to the center of the map region; the examiner understands that the robot must make a determination of which region it is located within in order to select the corresponding neural network model and operate as is disclosed; see also paragraph [0025], where Zamora Equivel discloses that each region 118 is associated with a correspond tag or identifier 120),
select one of a plurality of position estimators based on the identified at least one local area (In paragraphs [0035] and [0036], Zamora Esquivel discloses that the robot 102 may analyze an image captured by image sensor 114 using a neural network model associated with the map region 114 in which the robot 102 is located to determine the robot’s position and orientation relative to the center of the map region; where the selected neural network model is considered by the examiner to be a position estimator, where the robot uses the neural network model with an input image to output its position within the corresponding region), wherein each of the plurality of position estimators is separately associated with information of a different corresponding one of the local areas (In paragraphs [0029] and [0030], Zamora Esquivel discloses that separate neural network models are generated for each different region 118), and
provide, by the selected one of the position estimators, position information of the position of the robot in the at least one local area (In paragraphs [0035] and [0036], Zamora Esquivel discloses that the robot 102 may analyze an image captured by image sensor 114 using a neural network model associated with the map region 114 in which the robot 102 is located to determine the robot’s position and orientation relative to the center of the map region; where the selected neural network model is considered to be a position estimator, where the robot uses the neural network model to output its position within the region); and
a driver configured to move the robot (In fig. 13 and paragraphs [0063] and [0066], Zamora Esquivel discloses that the robot 102 includes a movement controller 1308 that controls movement of the robot 102; see also paragraph [0022], where Zamora Esquivel discloses that the robot 102 may be “capable of autonomously moving through the environment 100, whether by flying (as with a UAV) or travelling on the ground (e.g., via wheels, robotic legs, etc.)”),
wherein, when the local area classifier is to identify two or more local areas corresponding to the location of the robot, the controller is configured to select one of the two or more local areas based on local area information on the local area in which the robot is previously located (In paragraph [0037], Zamora Esquivel discloses that the “the navigation assistance system 112 may identify the particular regions 118 defining a travel path the robot 102 is to follow to arrive at the final destination 126” by providing to the robot 102 navigation assistance data including “the neural network models associated with the regions 118 corresponding to the travel path the robot 102 is to follow” and “an indication of the sequence or series of regions 118 (including their order) through which the robot 102 is to navigate so that the robot 102 can evaluate the correct model at any given point in time while moving along the designated travel path to the final destination 126”; the examiner understands an indication of the sequence of regions used by the robot to select the correct neural network models in order to mean that, in this embodiment, the robot selects the neural network model corresponding to the selected region from among the plurality of neural network models based at least on part in the region in which it was previously located in order to correctly travel the provided sequence as disclosed; see also paragraphs [0028] and [0029], where Zamora Esquivel discloses that the regions 118 are positioned to have overlapping center points 122, where the examiner understands the robot has to make a determination while within multiple regions at once).
Jones (US 2019/0213438 A1) teaches a controller (In paragraph [0081], Jones teaches that the mobile robot 102 includes a control module 110 that controls various components of the mobile robot 102) configured to:
identify, by a local area classifier (In fig. 1 and paragraph [0083], Jones teaches that the mobile robot 102 includes a recognition module 122), at least one local area, from among a plurality of local areas of the space, corresponding to location of the robot (In paragraph [0083], Jones teaches that the recognition module 122 includes a neural network 124 trained to recognize scenes and determine which room (local area) the mobile robot 102 is located),
wherein the local area classifier is configured to use time series data and to reflect new input using time series data to reflect time dependent information (In paragraphs [0082]-[0083], Jones teaches that the mobile robot 102 includes one or more cameras 120 to capture images of the surroundings and allow the mobile robot to recognize scenes and objects in the images to determine which room the mobile robot 102 is located via the neural network 124; in paragraph [0067], Jones teaches that “the mobile robot navigates in the house to perform cleaning tasks, captures images of objects in the house, and updates the neural network to recognize the specific rooms and objects in the house”; the examiner understands the images applied to the neural network 124 to be time series data, where the robot acquires the images over time as it moves and reflects the position of the robot and what room it is located in (time dependent information)).
Koie (US 2011/0193721 A1) teaches removing previous position information within a predetermined range (In paragraph [0030], Koie teaches that a history of the position of the vehicle is stored in memory device 6where the maximum number of points storable in memory device 6 is predetermined and the oldest vehicle position (within a predetermined range) among the stored vehicle positions is deleted and the new vehicle position is recorded).
The prior art of record alone or in combination does not explicitly disclose a controller configured to:
output, by a local area classifier, information including at least two local areas and probabilities on each local areas;
wherein when the position estimator does not output the position information, the controller selects local area with next highest probability among the outputted local areas; and
wherein the controller repeatedly inputs the image accumulated during the movement of the robot to the local area classifier, and the local area classifier accumulates the images in chronological order and performs the prediction of the local area using the accumulated images.

Similar reasoning is applied to independent claims 9 and 14.

Therefore, independent claims 1, 9, and 14, and corresponding dependent claims 3-8, 11-13, and 16-23 are considered to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665